Citation Nr: 1549666	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-27 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Veterans Retraining Assistance Program (VRAP) benefits for a course of study at Anthem College. 


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to November 1990.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2013 decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO) Education Center.
In May 2015, the Board remanded the Veteran's appeal to the RO with instruction to contact Anthem College to clarify its policy on full-time versus part-time credit loads.  The RO attempted to comply with these instructions; however, Anthem College had in the interim permanently closed down.  The Board is therefore satisfied that the instructions in its remand of May 2015 have been complied with to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran attended a full-time course of study.


CONCLUSION OF LAW

The criteria for entitlement to VRAP benefits for a course of study at Anthem College have been met.  38 U.S.C.A. § 3688 (West 2014); 38 C.F.R. § 21.4270 (2015); VOW to Hire Heroes Act of 2011, Public Law 112-56 § 211, 125 Stat. 713.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Retraining Assistance Program (VRAP) is a component of the VOW to Hire Heroes Act of 2011.  See Public Law 112-56 § 211, 125 Stat. 713 (hereinafter "VRAP").  The VRAP directs VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance in a "high demand" occupation for unemployed eligible veterans between the ages of 35 and 60 as determined by DOL and VA.  VRAP § 211(b).

The program was authorized to enroll up to 45,000 veterans in Fiscal Year 2012, beginning July 1, 2012, and up to 54,000 veterans from October 1, 2012 through October 1, 2013, with training concluding by March 31, 2014.  VRAP § 211(a)(2). 

In order to qualify for the retraining assistance, a veteran must satisfy the following eligibility criteria:  be at least 35 but no more than 60 years old, at the time of application; be unemployed on the date of application; not enrolled in any Federal or state job training program at any time during the previous 180-day period as of the application date; in receipt of an other than dishonorable discharge from the last period of service in the armed forces; not eligible for any other VA education benefit program; not in receipt of VA compensation due to individual unemployability; and submit an application no later than October 1, 2013.  VRAP § 211(e)(1).

Participants must attend full-time in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  Participants will not receive benefits for any time period during which the training drops below full-time.  Participants must be enrolled in a VA approved program of education offered by a community college or technical school.  The program must lead to an associate degree, non-college degree, or a certificate, and train the Veteran for a high demand occupation.  VRAP § 211(b).  

In a February 2013 letter, the Veteran was informed that he was eligible under VRAP for benefits to complete a medical assistant program at Anthem College.  He was further informed that he was authorized for 12 months of full-time training, and that training had to be completed by April 1, 2014.  After enrolling in the program, the Veteran was informed in April 2013 that he was denied benefits because he was not enrolled full-time.

The evidence in the record conflicts regarding whether the Veteran's program was considered full-time by Anthem College standards.  Information transmitted to VA by Anthem College on March 28, 2013, indicates that the Veteran was enrolled in 17.5 credit hours and had full-time status.  On April 5, 2013, the Veteran contacted VA stating that he had been told by Anthem College that he was a full-time student.  On April 24, 2013, a records entry was sent to VA by Anthem College, "Correcting tuition and fees only," but which removed the "full-time" designation from the Veteran's information without changing his credit load.  Subsequent statements by the Veteran indicated that he was told that he was enrolled full-time.  VA called Anthem College on July 9, 2013, and was informed that the Veteran was enrolled for 17.5 credit hours.  The memorandum documenting this call states that 17.5 hours is not full-time, but it is unclear if this determination was made by the Anthem College official or the VA employee.

The Board finds that 17.5 hours is consistent with a full-time course of study for the purposes of VA regulations.  A full-time schedule in a non-college-degree program for medical assistance requires 18 clock hours of course study.  38 U.S.C.A. § 3688; 38 C.F.R. § 21.4270(b)-(c).  VA, however, uses definitions based on whole clock hours, not fractional clock hours.  Thus, quarter-time is defined as 1 through 4 clock hours, half-time is defined as 5 through 8 clock hours, three-quarters-time is defined as 13 through 17 clock hours, and full-time is defined as 18 clock hours.  As 17.5 clock hours does not fall squarely into any of these definitions, the Board finds that it should be rounded up to the Veteran's benefit.  The Board therefore finds that the Veteran was enrolled in a full-time program for VA purposes and VRAP benefits are therefore granted.

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

VRAP benefits for a course of study at Anthem College are granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


